Case: 21-50565      Document: 00516257012         Page: 1    Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-50565                          March 28, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Karl Edward Butler,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:01-CR-124-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Karl Edward Butler appeals the sentence imposed upon revocation of
   his supervised release. He contends that the district court erred in relying on
   a bare allegation to determine that he committed a Grade A violation of his
   conditions of supervision. As Butler acknowledges, because he failed to raise


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50565      Document: 00516257012           Page: 2     Date Filed: 03/28/2022




                                     No. 21-50565


   this argument in the district court, our review is for plain error only. See
   Puckett v. United States, 556 U.S. 129, 135 (2009).
          We have held “that it is error for a district court to rely on a bare arrest
   record at sentencing because it does not provide sufficient indicia of
   reliability to satisfy due process.” United States v. Zarco-Beiza, 24 F.4th 477,
   482 (5th Cir. 2022) (internal quotation marks and citation omitted). Further,
   a district court errs “when it relies on a bare allegation of a new law violation
   contained in a revocation petition.” United States v. Foley, 946 F.3d 681, 687
   (5th Cir. 2020). There is more here, though, than a bare arrest record or a
   claim in a revocation petition. The extra is what Butler himself admitted.
          One of Butler’s alleged violations of his conditions of supervision
   involved his arrest and charge for a state offense in 2020. Butler pled true to
   this allegation and admitted conduct underlying the arrest. Although he
   argues that his admissions were insufficient to support reliance as to one
   aspect of the offense charged, he fails to show an error that is “clear or
   obvious.”    Puckett, 556 U.S. at 135.       Accordingly, the district court’s
   judgment is AFFIRMED.




                                           2